Opipion by
Keefe, J.
At the trial it appeared that the importer and his wife, both of whom are naturalized citizens of the United States, having immigrated from Italy, maintained a home on Cape Cod and during the winter season conducted a shop in Bermuda and rented a furnished home. Because of inadequate furnishings various pieces were taken from the Bermuda shop to the home there and some of these articles had come from their home in Italy and had been in the wife’s possession for more than a generation. From the record presented it appeared the 77 pieces of glass tableware in question, 71 pieces of decorated earthenware, and 41 pieces of decorated china tableware, although acquired abroad, were in the home of the plaintiffs in Bermuda for many years. When the plaintiffs’ business affairs were settled, they returned to the United States ■with their household effects, which were, therefore, entitled to free entry under paragraph 1632. It also appeared that 5 pieces of decorated chinaware statuettes and a dog’s day bed or crib set were taken by the plaintiffs out of the United States 'to Bermuda and when returned were, therefore, entitled to free entry under paragraph 1798. In view of the entire record the court directed the collector to reliquidate the entry, making refund of all duties taken upon the foregoing named articles.